In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered April 6, 1976, which, after a jury trial, is in favor of defendants and against her. Judgment affirmed, with costs. Under the facts of this case, it may not be said that the evidence preponderated so greatly in plaintiff’s favor that the verdict could not have been reached upon any fair interpretation of the evidence (see McGrath v Abramowski, 35 AD2d 669; Pertofsky v Drucks, 16 AD2d 690). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.